Case 1:20-cv-01584-RDM Document5 Filed 09/21/20 Page 1 of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH HARRIS,
Petitioner :
V. > 1:20-CV-1584
: (JUDGE MARIANI)
YORK HOSPITAL, et al.,
Respondents
_-~— ORDER

Sy ot
AND NOW, THIS < DAY OF SEPTEMBER, 2020, upon review of

 

Magistrate Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 4) for clear error and
manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 4) is ADOPTED for the reasons explained therein.
2. Petitioner Kenneth Harris’ Petition for a Writ of Habeas Corpus (Doc. 1) is
DENIED.
3. A Certificate of Appealability SHALL NOT ISSUE.

4, The Clerk of Court is directed to CLOSE the case.

  

UWittlie |

 

Rébert D. Mariani
United States District Judge
